                         Case 6:19-bk-00511-KSJ                        Doc 272       Filed 03/29/19   Page 1 of 1
[Dntccnrh] [District Notice Cancelling or Rescheduling Hearing or Conference (BK)]
                                                 UNITED STATES BANKRUPTCY COURT
                                                    MIDDLE DISTRICT OF FLORIDA
                                                         ORLANDO DIVISION



In re:                                                                                      Case No. 6:19−bk−00511−KSJ
                                                                                            Chapter 11
IPS Worldwide, LLC



________Debtor*________/

                                                     NOTICE OF CANCELLED HEARING


              NOTICE IS GIVEN THAT the hearing regarding Motion for Relief From Stay , (Document No.
           128 ) filed by Gibraltar Industries, Inc., originally scheduled for April 5, 2019 at 11:00 a.m., has been
           cancelled .




                                                             FOR THE COURT
           Dated: March 29, 2019                             Sheryl L. Loesch , Clerk of Court
                                                             George C. Young Federal Courthouse
                                                             400 West Washington Street
                                                             Suite 5100
                                                             Orlando, FL 32801


           The Clerk's office is directed to serve a copy of this notice on interested parties.



           *All references to "Debtor" shall include and refer to both debtors in a case filed jointly by two
           individuals.
